Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC $103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections se
forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title
if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole
would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject
matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a),
the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions
covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37CFR
1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later
invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35
U.S.C. 102(e), (ff or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Grahamv. John Deere Co., 383 U.S. 1, 148USPQ459 (1966), that are
applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized
as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or Non obviousness.

Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Dongile Shan (CN10163389B 2010-12-01).
The claims are drawn to an Euglena culture medium comprising Ammoniumchloride, Dipotassiumhydrogen

Iron sulfate, Copper sulfate pentahydrate, zinc sulfate heptahydrate,, Cobalt , Manganese chloride tetrahydrate,
Vitamin B1 and Vitamin B12.

Dongjie et al. teach a culture medium A mmoniumchloride, Dipotassiumhydrogen phosphate, magnesium
sulfate, calciumchloride , Disodiumethylenediaminetetraaced ic acid, Iron sulfate, Copper sulfate, zinc sulfate,,
Cobalt , Manganese chloride, Vitamin B1 and Vitamin B12.

Dongjie et al. do not teach using magnesium sulfate heptahydrate, calcium chloride dehydrate, Copper sulfate
pentahydrate, zinc sulfate heptahydrate, Manganese chloride tetrahydrate

However,
Magnesiumsulfate heptahydrate is mostly found as epsomite which is the heptahydrate form, calcium chloride
dehydrate form is the least expensive, Copper sulfate pentahydrate the key difference between CuSO4 and CuSO4
5H20 is that CuSO4 is amorphous, whereas CuS045H20 is crystalline, zinc sulfate heptahydrate is a hydrate form
of zinc sulfate, and Manganese chloride tetrahydrate the tetrahydrate is the most typical sort of manganese
chloride.

It would have been obvious to modify the method of Dongjie et al. by replacing, magnesium sulfate, calcium
chloride, Copper sulfate, zinc sulfate, Manganese chloride, by magnesium sulfate heptahydrate, calcium chloride
dehydrate, Copper sulfate pentahydrate, zinc sulfate heptahydrate, Manganese chloride tetrahydrate

One would have been motivated to do that knowing calcium chloride dehydrate is less expensive then calcium
chloride and that the hydrate sort for magnesium, copper, zinc and manganese are the most typical sort.

. It would also be obvious to optimize result effective variables of these ingredients. As stated in the MPEP 2144.05,

workable ranges by routine experimentation’ (emphasis added). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955).”
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made

Comment.

No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Answer to Applicant’s arguments
Applicants’ arguments filed on 17/12/2021 have been fully considered but they are not persuasive..
Applicants argue that Shan provides a high-density culture medium for Euglena gracilis, comprising a
nitrogen source, a phosphorus source, a small amounts of inorganic salt, a trace element,
vitamins, and water, wherein the nitrogen source is a mixture of NH4Cl and urea, the
phosphorus source is KH2PQOs, the inorganic salt are one or more of molysite, sodium

CoSQ4, ZnSO4, Na2MoO4, and CuSQ,, and the vitamin is one or more in vitamins Bi and
vitamins B12, where it has a formulation of the following:
0.2-1.6g/L_ NH4Cl, 30-120mg/L urea, 0.4-1.59q/L_ KH2PO4, 0.2-0.8g/L MgSQa, 0.01-
0.05g/L CaCle, 0-1.0g/L Sodium citrate, 3-30mg/L Fe2(SO4)s, 0.1-5mg/L NazEDTA, 0.5-
2ml/L trace element, 0.1-3mg/L vitamin B1 and 0.5-25 pg/L vitamin B12; wherein the trace
element has a formulation of: 1.4-1.8g MnCl, 0.3-1.6g CoSQu, 0.3-0.5g ZnSOa, 0.1-
0.4gNa2zMoQOag, 0.01-0.4g CuSQa, adding distil water to 1L (the underlined part indicates a
common/same component or a crossed concentration range).

In view of the above, Applicant submits that the amended claim 1 differs from Shan
in the following:

1) the Cobalt salt in claim 1 is Co*(NH3)*H20, while that in Shan is CoSO4;
2) the amended claim 1 does not contain the urea, Sodium citrate, Na2MoO4;
3) the concentrations of MgSO4, Fe2(SO4)3, Na2EDTA, vitamin B1, vitamin Biz,
MnCle, ZnSO4, CuSOs« are different;
4) the medium in Shan is designed for high-density culture of Euglena gracilis.
im 1 and the following arguments, the Applicant respectfully requests reconsideration and allowance of the pending claims. Shan teaches “a culture medium of Euglena gracilis, which is added with different inorganic nutrient substances, in particular to nutrient components such as a mixture of ammonium chloride and urea, and the like’, to “not only overcomes defects that Euglena gracilis is easy to pollute by microorganisms and bacteria so as to pollute the environment, and the like in the prior art, but also can ensure that the Euglena gracilis quickly utilizes the inorganic nutrient components to accelerate cell division under the condition of not adding an organic carbon source” (see Shan, Abstract, emphasis added).
This is not found persuasive because:
This is a simple substitution of one known element for another to obtain predictable result.  Co*(NH3)*H2O is used in agriculture.  One of ordinary skill in the art could have substituted CoSO4 for Co*(NH3)*H2O, and the results of the substitution would have been predictable.
the amended claim 1 does not contain the urea, Sodium citrate, Na2MoO4, the claimed culture medium contains the transitional term “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.").Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.
 the concentrations of MgSO4, Fe2(SO4)3, Na2EDTA, vitamin B1, vitamin B12,
MnCle, ZnSO4, CuSO4  are different; As stated in the MPEP 2144.05, section II, “Generally , differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless 
workable ranges by routine experimentation’ (emphasis added). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955).”
the medium in Shan is designed for high-density culture of Euglena gracilis since shan is teaching a Eugenia culture medium comprising all the components of claim 1.

Applicants argue that As is disclosed in the present disclosure, on the basis that each component provides
nutrients for euglena, magnesium ions and calcium ions provided by MgSO4a*7H20 and
CaClee2H20 can further generate magnesium phosphate and calcium phosphate
precipitates, thereby leading to flocculation (see Fig.3A and Fig. 3B of the specification
as originally filed). The euglena solution is concentrated by using the euglena culture
medium, so that the euglena is less broken, which not only can improve the efficiency of
concentrating euglena cells, and but can also reduce the treatment cost (see page 3, lines
1-10; page 4, lines 3-13; page 5, lines 23-29 of the specification as originally files). The
amended claim 1 indicates that MgSOa*7H20 has a concentration of 1.2-2.4 g/L
compared to that in Shan being 0.2-0.8g/L. This indicates that the two media of claim 1
and Shan are distinct in the ways of cultivating high-density Eug/ena. More particularly,
such difference in concentration of magnesium ions, as well as calcium ions, as claimed
are critical in causing flocculation to improve concentration efficiency of euglena cells.

Shan does not teach such flocculation, nor even mention any concentration
efficiency improvements. The plurality of ingredients as claimed have completely different
contents and/or concentrations from that in Shan, where the concentrations as claimed
are critical in enabling and increasing concentration efficiency of Euglena. Therefore,
Applicant submits that it would not be obvious to modify these ingredients of the culture
medium as asserted in the Office Action.



Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner